IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LAWRENCE MADISON,                         :   No. 440 WAL 2019
                                          :
                   Petitioner             :
                                          :   Petition for Allowance of Appeal
                                          :   from the Order of the
             v.                           :   Commonwealth Court
                                          :
                                          :
PENNSYLVANIA BOARD OF PROBATION           :
AND PAROLE,                               :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 6th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.